REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of claim 1, the examiner of record has been unable to find pertinent prior art references that disclose or suggest, in combination, a needle shield rotationally fixed and axially slidable with respect to the housing and comprising at least one bearing surface, where the needle shield moves from a first position to a triggering position to a second position; a rotator axially fixed relative to the housing that is rotated relative to the housing when the bearing surface of the needle shield moves proximally through holes in the rotator, where the rotator moves to form a lock that prevents the needle shield from moving distally after the needle shield has moved from the triggering position to the second position; and a latch axially fixed to relative to the housing and rotatable relative to both the housing and the rotator when the needle shield moves from the first position to the triggering position.
In relation to the patentability of claim 10, the examiner of record has been unable to find pertinent prior art references that disclose or suggest, in combination, a clicker mechanism that generates an audible sound during the delivery of the medicament, a needle shield rotationally fixed and axially slidable with respect to the housing and comprising at least one bearing surface, where the needle shield moves from a first position to a triggering position to a second position; a latch carrier axially fixed relative to the housing comprising a latch that is rotatable relative to the housing and to the latch carrier when the needle shield moves from the first position to the triggering position; and a spring having a proximal end attached to the plunger assembly and a distal end attached to the latch carrier and axially fixed relative to the housing.
Based on the above observations on patentability, claims 1-20 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783